COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                  NO. 2-08-154-CV

IN RE MICHAEL SUTTON                                                    RELATOR

                                       ------------

                               ORIGINAL PROCEEDING

                                       ------------

                           MEMORANDUM OPINION 1

                                       ------------

           The court has considered relator’s petition for writ of mandamus and is

of the opinion that relief should be denied.2 Accordingly, relator’s petition for

writ of mandamus is denied.

           Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                                      PER CURIAM

PANEL A: LIVINGSTON, J.; CAYCE, C.J.; and HOLMAN, J.

DELIVERED: April 24, 2008


  1
      … See T EX. R. A PP. P. 47.4.
       2
      … See Wentworth v. Meyer, 839 S.W.2d 766, 767 (Tex. 1992) (orig.
proceeding); In re Jackson, 14 S.W.3d 843, 846 (Tex. App.—Waco 2000, orig.
proceeding); City of La Porte v. State ex rel. Rose, 376 S.W.2d 894, 906-07 (Tex.
Civ. App.—Austin 1964), rev’d in part on other grounds, 386 S.W.2d 782 (Tex.
1965); see also In re Sanchez, 81 S.W.3d 794, 796 (Tex. 2002) (orig. proceeding).